DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11, 12, 16 and 17 are rejected under 35 USC 102(a)(1) as being anticipated by Khan et al. (US 8,487,626 B2) (“Khan”).
Referring to claim 1: Khan teaches a downhole recording device, comprising:

a chassis 604 positioned radially within the annular space (Figs. 4 and 6), the chassis connected to the housing centralizer by at least one radial connector 402, the chassis including a sensor mounting portion (Figs. 6 and 8A); and
the annular space radially between the housing centralizer and the chassis (FIG. 4), the annular space extending axially through the housing centralizer and allowing fluid communication through the first end to the second end of the housing centralizer (FIG. 3).
Referring to claim 2: Khan teaches the chassis including at least one downhole sensor 600, 800 coupled to the sensor mounting portion.
Referring to claim 3: Khan teaches the housing centralizer including an end bevel (FIG. 4).
Referring to claim 4: Khan teaches the at least one radial connector including a plurality of radial connectors, the plurality of radial connectors being rotationally balanced around the chassis (FIG. 5).
Referring to claim 6: Khan teaches a downhole tool, comprising:
a downhole tool 110, 120 having a central bore (FIG. 4); and
a downhole recording device 102 positioned in the central bore, the downhole recording device including:
a housing centralizer 400 having an inner surface and an outer surface extending from a first end to a second end, the inner surface defining an annular space, 
a housing 500 positioned radially within the annular space, the housing including a sensor mounting portion (Figs. 4 and 6) and being connected to the inner surface of the housing centralizer by at least one connector 402; and
the annular space radially between the housing centralizer and the housing, the annular space allowing fluid communication through the first end to the second end of the housing centralizer (FIG. 3).
Referring to claim 7: Khan teaches the at least one connector being rotatable relative to the housing centralizer about a longitudinal axis (column 7, lines 30-36).
Referring to claim 8: Khan teaches the downhole recording device being entirely longitudinally within the downhole tool (FIG. 4).
Referring to claim 9: Khan teaches the housing having a removable sealing member 502 with a rounded top section (FIG. 3) at a housing first end.
Referring to claim 11: Khan teaches system for measuring downhole parameters, comprising:
a bit 120 having a central bore (FIG. 4) and a rotational axis, the central bore being generally cylindrical and having an inside surface with a first bore diameter (at the threading on the inside of 110); and
a downhole recording device 102 positioned in the central bore, the downhole recording device including:
a housing centralizer 400 secured to the bit in the central bore, wherein the housing centralizer comprises:

an inner surface 404 defining an annular space;
a housing 500 connected to the inner surface of the housing centralizer using at least one radial connector 402, the housing including a chassis 604 and at least one sensor 600, 800 coupled to the chassis; and
the annular space located radially between the housing centralizer and the housing, with the at least one radial connector positioned in the annular space, wherein the annular space allows fluid communication through the downhole recording device and into the central bore (FIG. 3).
Referring to claim 12: Khan teaches the housing having a sealing member 502 (in FIG. 6, the ‘502’ closer to ‘602’) on a first end (column 5, lines 27-34), and being closed on a second end (in FIG. 6, the ‘502’ closer to ‘500’).
Referring to claim 16: Khan teaches the outer surface of the housing centralizer comprises a pin thread secured to a box thread on the inside surface of the central bore with the first bore diameter (FIG. 4).
Referring to claim 17: Khan teaches the housing centralizer being secured to the bit with a mechanical connector (FIG. 4).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5 is rejected under 35 USC 103 as being unpatentable over Khan and in view of Thornton (US 7,357,178 B2).
While Khan teaches the at least one radial connector extending between the chassis and the housing centralizer, Khan does not specifically teach the at least one radial connector being thicker adjacent the chassis than adjacent the housing centralizer.  Thornton teaches at least one radial connector 212v being thicker adjacent a chassis 218v than radially outwardly (Fig. 16(b)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one radial connector taught by Khan to be thicker adjacent the chassis as taught by Thornton in order to make the radial connector inner connection stronger.
Claims 10, 13, 14 and 18-20 are rejected under 35 USC 103 as being unpatentable over Khan, alone.
Referring to claim 10: While Khan inherently teaches the downhole tool has an occlusion percentage, Khan does not specifically teach the downhole tool having an In re Aller, 105 USPQ 233.
Referring to claim 13: While Khan teaches the housing including a member 606 between a sealing member 502 and the at least one sensor, Khan does not specifically teach the housing including a resilient member between a sealing member and the at least one sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the member taught by Khan to be resilient in order to better protect the system from damage.
Referring to claim 14: While Khan teaches contact between the housing centralizer and the wall of the central bore (FIG. 4) which would at least inherently produce friction which would restrict rotation in one direction and the end of the threading would restrict rotation in the other direction, Khan does not specifically teach the housing centralizer including at least one locking feature rotationally locking the housing centralizer with respect to the central bore.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Khan to include at least one locking feature rotationally locking the housing centralizer with respect to the central bore in order to have more control of movement downhole and during operation.
Referring to claims 18 and 19: While Khan teaches the bit including a bit head 120 connected to a conveyance 110 with the centralizer in between, Khan does not specifically teach the housing centralizer being connected to the bit by compression between the bit head and the pin or by using a retaining ring at an uphole end of the bit.  However, since there is no criticality provided for only one type of connection between the housing centralizer and the bit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the housing centralizer and the bit taught by Khan to be by compression between the bit head and the pin or a retaining ring at an uphole end of the bit as a matter of design choice.
Referring to claim 20: While Khan teaches a seal ring between seal member 502 and housing 500 (unlabeled in Figs. 4 and 6) and protecting the sensor assembly from the downhole environment (column 5, lines 27-34), Khan does not specifically teach the housing centralizer including at least one sealing ring between the housing centralizer and the central bore.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Khan to include at least one sealing ring between the housing centralizer and the central bore to protect the system from the downhole environment and/or to have more control over fluid and debris flow paths.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 7-12, filed May 19, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 as being unpatentable over Khan et al. (US 8,487,626 B2) (“Khan”) and in view of Thornton (US 7,357,178 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khan, alone.  Regarding the applicant’s arguments that Khan and Thornton as previously presented do not teach the new limitations of independent claims 1, 6 and 11, the examiner agrees.  However, claims 1-4, 6-9, 11, 12, 16 and 17 are now rejected under 35 USC 102(a)(1) as being anticipated by Khan, where the housing centralizer is now defined as 400 (rather than 300, 402) and the housing is now defined as 500 (rather than 604).  In light of the new interpretation of Khan, the claims stand rejected as further explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


01 July 2021